Citation Nr: 1106289	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from October 1960 to October 
1963.

The case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  That 
rating decision denied an evaluation in excess of 30 percent for 
service-connected bronchiectasis with chronic obstructive 
pulmonary disease.  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing in Boston, Massachusetts, in September 2007; a 
transcript of that hearing is of record.  In December 2007 the 
Board remanded the case for additional development.  

In a March 2010 decision, the Board denied the claim for an 
evaluation in excess of 30 percent for bronchiectasis with 
chronic obstructive pulmonary disease.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In December 2010, the Court 
granted a Joint Motion for Remand and vacated that part of the 
March 2010 Board decision "only to the extent that it denied 
entitlement to increased evaluation for bronchiectasis regarding 
total disability based upon individual unemployability."  The 
Court then remanded the matter to the Board for action consistent 
with the December 2010 Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Joint Motion pointed out that TDIU is an element of all 
appeals of an initial or increased rating.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  TDIU is granted where a veteran's service 
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful employment 
for which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case the Veteran has satisfied each of these 
requirements.

In the case of a claim for TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On 
remand, the Veteran should be afforded a VA examination to obtain 
a medical opinion addressing the effect of the Veteran's service-
connected bronchiectasis with chronic obstructive pulmonary 
disease on his ability to work.  Such an opinion is necessary for 
a determination on the merits of the claim. See 38 C.F.R. § 3.159 
(c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA medical examination to determine the 
severity of disability caused by his service-
connected bronchiectasis with chronic 
obstructive pulmonary disease and to 
determine whether the Veteran's service-
connected disability renders him unable to 
secure and follow a substantially gainful 
occupation.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should specifically state 
whether the Veteran's service-connected 
respiratory disability, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, renders 
him unable to secure or follow a 
substantially gainful occupation.

Complete rationale for any opinion should be 
provided.

2.  Then, consider the Veteran's claim for 
TDIU on both a schedular and extraschedular 
basis, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


